



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Biggs, 2016 ONCA 910

DATE: 20161201

DOCKET: C61920

MacPherson, Blair and Watt JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

David Eric Biggs

Appellant

Matthew R. Gourlay, for the appellant

Brendan Gluckman, for the respondent

Heard: November 16, 2016

On appeal from the convictions entered by Justice John A.
    Desotti of the Superior Court of Justice on November 27, 2015.

MacPherson J.A.:

A.

Introduction

[1]

The appellant, David Biggs, was convicted of possession of
    methamphetamine for the purpose of trafficking, possession of marijuana, and
    failure to comply with a probation order (x 3) following a trial before Desotti
    J. of the Superior Court of Justice in Sarnia. The appellant received a global
    sentence of two years plus one day for these offences.

[2]

The appellant appeals the convictions. The central issue on the appeal
    is whether there was sufficient evidence to entitle the trial judge to determine
    that the appellant was in constructive possession of methamphetamine found
    above a light fixture in a bedroom where the appellant was sleeping. The appeal
    turns on whether the trial judge correctly applied the test for constructive
    possession set out by the Supreme Court of Canada in
R. v. Morelli
,
    2010 SCC 8, [2010] 1 S.C.R. 253.

B.

facts

(1)

The parties and events

[3]

In November 2014, Detective Constable Jason LeBlanc conducted an
    investigation and surveillance at 132 Mayfair Drive in Sarnia, the residence of
    James Rodey. Constable LeBlanc viewed two short-term visits to the property
    that he believed were drug-related. On November 12, he obtained a search
    warrant; in the early morning of November 13, the search warrant was executed
    at the property.

[4]

There were seven people in the residence. Mr. Rodey was in his bedroom
    on the main floor. The appellant was found in a bedroom in the basement. He was
    asleep on a bed. Two women were sitting or sleeping in chairs in the bedroom.
    Another man and woman were in a common area in the basement.

[5]

The appellant was searched. The police found a sex toy and a glass pipe typically
    used to smoke methamphetamine in his pocket.

[6]

In the basement bedroom, the police found the appellants wallet on a
    coffee table/TV stand. On this stand, there were also a number of cellophane
    jewellery bags and a letter to the appellant from Ontario Works (the address on
    the letter was a local mall that had an Ontario Works office in it). The police
    also found three more glass pipes on a dresser in the bedroom. A pornographic
    DVD was lying on top of the television. A small plastic bag containing
    marijuana was on the floor next to the TV stand. There was a small closet in
    the bedroom. There was some mens clothing in the closet.

[7]

Det. Cst. LeBlanc noted a recessed light fixture in the closet that did
    not seem to be positioned properly. He removed the fixture and found a sandwich
    bag containing three smaller bags. Each of the smaller bags contained about a
    quarter ounce (eight grams) of methamphetamine. Expert evidence established a
    street value for the drugs, as packaged, of $1,200-$1,650.

[8]

The bags from above the light fixture were tested for fingerprints; the
    results were negative. There was no evidence to link the clothing found in the
    closet to the appellant.

(2)

The judgment

[9]

The main charges against the appellant were possession of marijuana and
    possession of methamphetamine for the purpose of trafficking contrary to ss.
    4(1) and 5(2) of the
Controlled Drugs and Substances Act
, S.C. 1996,
    c. 19.

[10]

Possession, as relevant to this appeal, is defined in s. 4(3) of the
Criminal
    Code
, R.S.C. 1985, c. C-46:

4(3) For the purposes
    of this Act,

(a)

a
    person has anything in possession when he has it in his personal possession or
    knowingly

(i)

has it
    in the actual possession or custody of another person, or

(ii)

has
    it in any place, whether or not that place belongs to or is occupied by him,
    for the use or benefit of himself or of another person .

[11]

The trial judge reviewed several of the leading cases dealing with
    constructive possession. His starting point, correctly in my view, was
Morelli
where Fish J., after setting out s. 4(3)(a) of the
Code
, said, at
    para. 17:

Constructive
possession is established where the
    accused did not have physical custody of the object in question, but did have
    it in the actual possession or custody of another person or in any place,
    whether or not that place belongs to or is occupied by him, for the use or
    benefit of himself or of another person (
Criminal Code
, s. 4(3)(
a
)).
    Constructive possession is thus complete where the accused: (1) has knowledge
    of the character of the object, (2) knowingly puts or keeps the object in a
    particular place, whether or not that place belongs to him, and (3) intends to
    have the object in the particular place for his use or benefit or that of
    another person.

[12]

The trial judge then reviewed the evidence and reached this conclusion:

I am more than satisfied beyond a reasonable doubt that the
    accused David Biggs was  who occupied the basement bedroom in some semblance
    of familiarity, had constructive possession with inferred knowledge of the drug
    methamphetamine hidden behind the recess light in the closet in the same
    bedroom.

The key factors that led to this conclusion included:

·

the lived-in look of the bedroom, including coats and shirts
    hung on hangers in the closet;

·

the appellants wallet was left in the open on the coffee
    table/TV stand;

·

the Ontario Works letter in the bedroom;

·

the sex toy in the appellants pocket and the pornographic DVD in
    the bedroom indicating at least some forethought and planning;

·

the glass pipes on the appellants person and in the bedroom and
    the jewellery bags found on the coffee table/TV stand strongly support the
    inference that the appellant was both using and dealing in methamphetamine; and

·

the hidden drugs behind the recessed light in the closet suggest
    inferred knowledge of those drugs by the appellant; if the owner of the hidden
    drugs were someone else, this would seem to be [a] most unusual occurrence in
    the drug culture to have three potential users, and three potential thieves
    [the appellant and the two women with him in the bedroom], proximate to your valued
    drug stash.

[13]

The trial judge entered convictions on all five charges against the
    appellant.

[14]

The appellant appeals the convictions on the basis that the trial
    judges finding of possession was unreasonable.

C.

issue

[15]

The sole issue on the appeal is whether the conviction of the appellant
    on the charge of possession of methamphetamine for the purpose of trafficking
    was unreasonable.
[1]

D.

analysis

[16]

In
R. v. Tyrell
, 2014 ONCA 617, 123 O.R. (3d) 109, Doherty J.A.
    said, at para. 30:

Proof of knowledge  demands a subjective inquiry. The question
    is what did the accused know and not what ought he to have known: see
R.
    v. Beaver
, [1957] S.C.R. 531, at pp. 538, 541-42.

[17]

The evidence at the appellants trial was entirely circumstantial. No
    one testified that the appellant put the drugs in the ceiling behind the
    recessed light fixture, directed them to be stored there, or knew of their
    location. In
R. v. Villaroman
, 2016 SCC 33, Cromwell J. said, at para.
    55, [w]here the Crowns case depends on circumstantial evidence, the question
    becomes whether the trier of fact, acting judicially, could reasonably be
    satisfied that the accuseds guilt was the only reasonable conclusion available
    on the totality of the evidence.

[18]

In my view, it was not reasonable for the trial judge to find, on this
    record, that the Crown had met this test.

[19]

The appellant was not the target of the police investigation; Mr. Rodey
    was the target. During the police surveillance, the appellant was not seen
    entering or leaving the house. At the time of the raid, there were seven individuals
    in the house. Five of the individuals were in the basement area, including
    three in the bedroom. No scales, cell phones or debt lists were found in the
    basement bedroom. A set of scales was found upstairs in the main area of the
    house occupied by Mr. Rodey.

[20]

The drugs in the basement were hidden behind a recessed light fixture.
    The light fixture was in the closet, not the bedroom. There were no
    fingerprints on the bags of drugs behind the light fixture. The closet area was
    not tested for fingerprints. There was no evidence linking the mens clothes in
    the closet to the appellant.

[21]

The trial judge relied on the presence of the appellants wallet and the
    Ontario Works letter addressed to him as factors suggesting that the appellant
    occupied the room.

[22]

I do not think that these factors support this inference. It is not
    unusual for a person to take a wallet out of a pocket when he or she goes to
    bed and to place it nearby, even in plain view. The appellants wallet
    contained only $90 and there was no suggestion that the two women in the room
    were not his friends. The Ontario Works letter was sent to the appellant, but
    the address was at a local mall, not 132 Mayfair Drive.

[23]

The trial judge also relied on the lived-in look of the bedroom,
    including the clothes in the closet, as suggestive of the appellants occupancy
    of the bedroom.

[24]

Again, I think that these are non-existent or very weak links. There was
    nothing to tie the clothes to the appellant and the lived-in look does not answer
    the question who lives there. It is true that the appellant was sleeping
    there that night, but the police surveillance had not identified the appellant
    before the raid and there were five individuals in the basement area when the
    raid took place.

[25]

The trial judge found that the glass pipe on the appellants person and
    the jewellery bags on the coffee table/TV stand strongly supported the
    circumstantial inference that the accused was both using and dealing in drugs,
    and more particularly, methamphetamine.

[26]

In my view, this evidence, especially the glass pipe in the appellants
    pocket, supports the inference of use, but not of trafficking. There was no
    methamphetamine in either the glass pipe or inside the baggies.

[27]

There are many drug cases dealing with the concept of constructive
    possession: see, for example,
R. v. Grey
(1996), 28 O.R. (3d) 417
    (C.A.);
R. v. Pham
(2005), 77 O.R. (3d) 401 (C.A.), affd 2006 SCC 26,
    [2006] 1 S.C.R. 940;
R. v. Turner
, 2012 ONCA 570, 295 O.A.C. 274;
R.
    v. Savoury
, [2008] O.J. No. 2896 (S.C.); and
R. v. Allison
, 2016
    ONSC 2446.

[28]

In the end, I think that this case is very similar to, and indeed
    stronger for the appellant than,
Grey
where Laskin J.A. said, at pp.
    421 and 423:

There was no direct evidence of the appellant's knowledge. The
    Crown did not have a witness who could state affirmatively that the appellant
    knew about the cocaine. Also, the drugs seized by the police were not in plain
    view -- they were hidden. To find that the appellant had possession of the
    cocaine, the trial judge had to infer knowledge from the circumstantial
    evidence. The case against the appellant rested principally on his regular
    occupancy of Ms. Escoffery's apartment and on the presence of his clothing and
    other belongings in the bedroom where the crack cocaine was found. The question
    is whether the trial judge was entitled to infer knowledge from this evidence.
    In my opinion, he was not.



I would not prescribe a firm rule for inferring knowledge from
    occupancy:
cf. R. v. LePage
,
[1995] 1 S.C.R.
    654
,
36 C.R.
    (4th) 145
. In the present case no other evidence connected the appellant
    to the drugs, there was no direct evidence of knowledge, the drugs were hidden,
    the apartment was rented by the co-accused, other persons frequented the
    apartment, and the appellant was not a permanent occupant. The circumstantial
    evidence does not therefore support a finding that the appellant had knowledge
    of the crack cocaine. Accordingly, the finding that the Crown had proved
    possession was unreasonable.

[29]

Similarly, the circumstantial evidence in this case, taken as a whole,
    cannot lead to a reasonable conclusion that the appellant had knowledge, either
    actual or inferred, of the drugs behind the light fixture in the basement
    closet.

E.

disposition

[30]

I would allow the appeal on the charge of possession of methamphetamine
    for the purpose of trafficking. In light of this result, the Crown properly
    concedes that the conviction on the charge of possession of marijuana cannot
    stand. It also follows in the circumstances of this case that the convictions
    on the three charges of failure to comply with a probation order must be set
    aside.

[31]

Accordingly, I would allow the appeal and enter acquittals on all five
    counts against the appellant in the indictment.

Released: JCM DEC 1 2016

J.C. MacPherson
    J.A.

I agree. R.A. Blair
    J.A.

I agree. David Watt
    J.A.





[1]
Arguably, it would be possible to allow the appeal on this charge but dismiss
    the appeal on the possession of marijuana charge. This could happen because the
    marijuana was in plain view in the bedroom where the appellant was sleeping
    whereas the methamphetamine was hidden behind the light fixture in the closet.
    However, the Crown, fairly in my view, does not take that position. Its
    position is that the two charges stand or fall together on this appeal,
    [g]iven the Crown position at trial and the reasons for judgment (Respondents
    Factum, at para. 33, fn. 54).


